Citation Nr: 1634082	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 13, 2010 for the award of service connection for cancer of the oropharynx, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1966 to October 1969 to include service in the Republic of Vietnam.  He died in January 2011, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) VA Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

Neither a formal nor informal claim for entitlement to service connection for cancer of the oropharynx was received prior to August 13, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 13, 2010, for the award of service connection for cancer of the oropharynx for accrued benefits purposes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board observes that the appellant's claim of entitlement to an earlier effective date for the grant of service connection of cancer of the oropharynx, under 38 U.S.C.A. § 5110 is a downstream issue from the grant of entitlement.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Relevant to the duty to assist, the appellant did not identify any relevant outstanding evidence in connection with the claim decided herein.  Thus, the Board finds that VA has fully satisfied the duty to assist and the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

The Board notes that the appellant identified VA treatment records dated from August 2008 that purportedly show that the Veteran was treated for cancer during that time.  See, e.g., November 2012 Notice of Disagreement.  However, as is more fully discussed below, reports of examination or hospitalization do not constitute informal claims for entitlement to service connection.  See 38 C.F.R. § 3.157 (2008).  As such, even if there are VA treatment records dated in 2008 that show treatment for cancer of the oropharynx, such records would not serve as a basis for granting an earlier effective date for the award of service connection for cancer of the oropharynx for accrued benefits purposes.  Therefore, the records are not relevant to the decision made herein, and VA has fulfilled its duty to assist the appellant as those records are not for consideration in establishing an earlier effective date for the grant of service connection for cancer of the oropharynx for accrued benefits purposes.  See 38 C.F.R. §§ 3.1(p), 3.159(c)(2), 3.816(c)(2).

Accordingly, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.

Laws and Regulations

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).
A review of the record indicates that the Veteran did not submit any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for cancer of the oropharynx, or any other type of cancer, prior to August 13, 2010.  

The Board acknowledges the appellant's assertion that an earlier effective date is warranted based upon liberalizing law.  Generally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  Respiratory cancers were included as a presumptive Agent Orange disease under 3.309(e) effective June 9, 1994.  See 59 Fed. Reg. 29724 (June 9, 1994).  There is no evidence, nor assertion by the appellant, that the Veteran was diagnosed with cancer of the oropharynx at this time.  As such, an earlier effective date is not warranted under 38 C.F.R. § 3.114.

Finally, there is no indication that VA denied compensation for cancer of the oropharynx in any decision issued between September 25, 1985 and May 3, 1989.  In addition, the Veteran's claim, received on August 13, 2010, was not pending before VA on May 3, 1989, and was not received by VA between May 3, 1989 and June 9, 1994, the effective date of the presumption of service connection for respiratory cancers.  Therefore, an earlier effective date pursuant to Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) and 38 C.F.R. § 3.816 is not warranted.

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  As such, the Board finds that an effective date prior to August 13, 2010, is not warranted, as neither the Veteran nor his representative filed a claim for service connection for this disability prior to this date.  Thus, the appeal must be denied.  Id.


ORDER

Entitlement to an effective date prior to August 13, 2010 for the award of service connection for cancer of the oropharynx, for accrued benefits purposes is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


